Case: 14-100   Document: 12     Page: 1    Filed: 02/18/2014




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                IN RE MAYFONK, INC.
                       Petitioner.
                 ______________________

                        2014-100
                 ______________________

    On Petition for Writ of Mandamus to the United
States District Court for the Southern District of Florida
in Nos. 0:13-CV-6075 and 9:13-CV-81001-KLR, Judge
Donald M. Middlebrooks.
                 ______________________

                     ON PETITION
                 ______________________
  Before RADER, Chief Judge, DYK and WALLACH, Circuit
                        Judges.
WALLACH, Circuit Judge.
                       ORDER
   Mayfonk, Inc. (“Mayfonk”), the plaintiff in the underly-
ing patent infringement suit, seeks a writ of mandamus
directing the District Court for the Southern District of
Florida to, inter alia, vacate its order granting defendant
Nike, Inc.’s (“Nike”) motion to transfer venue to the
District Court for the District of Oregon pursuant to 28
U.S.C. § 1404(a). For the reasons that follow, we deny the
petition for mandamus.
Case: 14-100    Document: 12      Page: 2    Filed: 02/18/2014



2                               IN RE MAYFONK, INC.




    In its transfer order, the district court found that the
“‘center of gravity’ of the alleged infringement occurred in
the District of Oregon . . . where the accused products in
this action were designed and developed.” The court
recognized the existence of some party and non-party
witnesses in the Southern District of Florida. However,
because most of the identified individuals with knowledge
relating to the case reside in Oregon, the court deter-
mined that the convenience of the parties and witnesses
ultimately weighed in favor of transfer. The court further
noted that Mayfonk had previously entered into an
agreement with Nike that contained a forum selection
clause designating Oregon as the chosen forum for dis-
pute resolution. While refusing to give the clause disposi-
tive weight in light of the differing views as to whether
that agreement remained valid and relevant to this
litigation, the court found that Mayfonk’s contemplation
of the possibility of having to litigate a dispute in Oregon
weighed in favor of transfer.
   In reviewing a district court's ruling on a motion to
transfer pursuant to § 1404(a), we apply the law of the
regional circuit. See Storage Tech. Corp. v. Cisco Sys.,
Inc., 329 F.3d 823, 836 (Fed. Cir. 2003). It is true, as
Mayfonk points out, that under Eleventh Circuit law
“[t]he plaintiff’s choice of forum should not be disturbed
unless it is clearly outweighed by other considerations.”
Van Howell v. Tanner, 650 F.2d 610, 616 (5th Cir. 1981).
However, when the district court determines that transfer
of the case is justified, the appellate court’s role in review-
ing that decision is quite limited; we look only to see
whether the party seeking to reverse the transfer ruling
has established a “clear abuse of discretion.” Brown v.
Conn. Gen. Life Ins. Co., 934 F.2d 1193, 1197 (11th Cir.
1991) (“Absent a clear abuse of discretion, an appellate
court will not reverse a court's decision to transfer a
case.”); see also Allied Chem. Corp. v. Daiflon, Inc., 449
U.S. 33, 35 (1980) (petitioners seeking a writ of manda-
Case: 14-100    Document: 12      Page: 3    Filed: 02/18/2014



 IN RE MAYFONK, INC.                                         3



mus must establish that right to issuance is “clear and
undisputable.”). This court concludes that Mayfonk has
failed to do so.
    Generally, “[a] district court abuses its discretion if it
applies an incorrect legal standard, follows improper
procedures in making the determination, or makes find-
ings of fact that are clearly erroneous.” Chicago Tribune
Co. v. Bridgestone/Firestone, Inc., 263 F.3d 1304, 1309
(11th Cir. 2001). Here, the district court analyzed the
relevant factors and concluded that most factors were
neutral or weighed in favor of transfer. In particular, the
court determined that “more witnesses would be incon-
venienced by conducting the litigation in Florida than
would be if the case is tried in Oregon,” and that Oregon
constitutes the “‘center of gravity’” of this patent in-
fringement case because it is where the accused product
was designed and developed. While Mayfonk contends
that the district court should have given more weight to
certain potential witnesses and events that occurred in
Florida in its transfer calculus, it has not made a compel-
ling showing why the district court’s order was so incor-
rect as to warrant the extraordinary relief of mandamus.
    Accordingly,
    IT IS ORDERED THAT:
    The petition for a writ of mandamus is denied.




                                     FOR THE COURT

                                     /s/ Daniel E. O’Toole
                                     Daniel E. O’Toole
                                     Clerk of Court